FILED
                           NOT FOR PUBLICATION                              APR 24 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50133

              Plaintiff-Appellee,                D.C. No. 3:05-cr-01972-H

 v.
                                                 MEMORANDUM*
HERMAN WILLIAM RAEL,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Herman William Rael appeals pro se from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rael contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. We review de novo whether a district court has

authority to modify a sentence under section 3582(c)(2). See United States v.

Wesson, 583 F.3d 728, 730 (9th Cir. 2009). Rael was sentenced as a career

offender under U.S.S.G. § 4B1.1. Thus, his sentence was not “based on” a

Guideline that was lowered by Amendment 782. See 18 U.S.C. § 3582(c)(2);

Wesson, 583 F.3d at 731. Further, insofar as Rael contends that the district court

erred when it determined that he was a career offender, this claim is not cognizable

in a section 3582(c)(2) proceeding. See Dillon v. United States, 560 U.S. 817, 831

(2010) (alleged sentencing errors are “outside the scope of the proceeding

authorized by § 3582(c)(2)”).

      AFFIRMED.




                                          2                                   16-50133